Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	Claim 1 is allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1
Regarding claim 1, the prior art of record, Fujishima et al. (US 20110190915) discloses a machine tool is controlled to restart automatic operation thereof for machining a workpiece from an interrupted point after the machine tool, which has been automatically operated by NC program commands output from an NC apparatus, is caused to interrupt the automatic operation. The NC program commands are classified into a plurality of main groups with respect to the contents of motions for changing the machine state of the machine tool. When the automatic operation of the machine tool restarts after the automatic operation has been interrupted halfway, an order of execution of the NC program commands is determined such that the main groups are arranged in a prescribed order of execution, for automatically generating a machine state restoration command. After the machine tool has been caused to interrupt its automatic operation under NC program commands, the automatic operation of the machine tool can restart from the interrupted point without the need for the operator to manually generate or correct a command for restoring the machine tool to its machine state upon interruption and also with safety free from physical interference between the 
However, regarding claim 1, the combination of prior arts does not describe:
read and interpret a command included in the NC program, wherein when the execution order of the command is set between the queuing commands for the different paths by the order setting command, the processor creates and outputs command data including the execution order, wherein the created command data includes movement command data to control an axis of the machining device of each of the plurality of paths; and execute command processing of each path of the plurality of paths in accordance with a check of a sequence of the execution order for each path of the plurality of paths and control execution of the command of a next block of the NC program based on the outputted command data in accordance with start and stop timing 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LIN whose telephone number is (571)270-3175.  The examiner can normally be reached on Monday-Friday 9:30 a.m. – 6:00 p.m. PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on (571)270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JASON LIN/
Primary Examiner, Art Unit 2117